DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restriction

Group I, Claims 1, 3, 5 and 7, drawn to Figure 1.
Group II, Claims 2, 4, 6 and 8, drawn to Figure 3.
Group III, Claims 9, 11, 13,15, 17 and 19, drawn to Figure 1.
Group IV, Claims 10, 12, 14, 16, 18 and 20, drawn to Figure 3.

Group I, II, III and IV lack unity of invention because the inventions of these groups require the technical feature of having/producing thermal features resulting in an order of magnetic domains to a substrate of a directional electric steel sheet.
Groups I, II, III respectively cited to by independent claims 1, 2 and 9 read –“ a distance between the groove and the thermal shock portion is 1 mm or less”, Group IV cited to independent Claim 10 reads-“forming a thermal shock portion by irradiating a laser on the other surface of the grain-oriented electrical steel sheet in the direction crossing the rolling direction, wherein a distance between an imaginary line in which the groove is symmetrically projected onto the other surface with respect to a center of thickness of the steel sheet and the thermal shock portion is 1 mm or less”.
The above cited technical features of all groups of minimizing thermal shock area which provides an increase in magnetic domains is not a special technical feature as it does not make a contribution over the prior art in view of Kwon (KR 10-2013-0128214A). 
Kwon provides for thermal treatment to separate magnetic domains in lines parallel to induced magnetic fields of a directional electric steel sheet, thereby maintaining high magnetic flux density while reducing magnetic energy loss as heat (iron loss) (“Directional electric steel sheets are used as iron core materials of electric devices such as transformers. In order to reduce electric power loss of electric devices and increase efficiency, steel sheets having magnetic properties with high iron loss and high magnetic flux density are required.” (Description, third paragraph), “by irradiating a laser on the surface of an electric steel sheet to reduce the iron loss by miniaturizing the magnetic domain,” (Description, 24th paragraph)). 
It would therefore be obvious to someone with ordinary skill in the art at the time the invention was filed, to apply these known principles for optimization of the magnetic domain size to have the highest domain count density (miniaturized domains via close proximity thermal treatment) while not impeding magnetic domain total area (reducing thermal treatment area dividing magnetic domains) in order to achieve high working efficiency of the directional electric steel sheet. 
A telephone call was attempted to Attorney Hosang Lee  on 5/12/2022 to request an oral election to the above restriction requirement, but did not result in an election being made.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with 37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SPENCER H KIRKWOOD whose telephone number is (469)295-9113. The examiner can normally be reached 11:00 am - 8:00 pm Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached on 571-270-5569. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Spencer H. Kirkwood/Examiner, Art Unit 3761              

/IBRAHIME A ABRAHAM/Supervisory Patent Examiner, Art Unit 3761